Title: [Diary entry: 31 October 1787]
From: Washington, George
To: 

Wednesday. 31st. Clear pleasand & warm in the forenoon. Towards Noon it grew cold. Wind hard at No. West. Rid to all the Plantns. In the Neck 6 plows were at work & 2 more were put at it this morning one of wch. broke immediately. The other hands were getting Irish Potatoes in the further cut (Tob. Ho.) in Timber landg. f[iel]d. At Muddy hole—finished Sowing Wheat 12½ bushls. in the cut right of the road leading to the Barn with the Barrel—The other hands getting the remainder of the frost-bitten Pease and taking up those turnips in the experimental

grd. (which not having the tops taken of, as they were for seed, the yield cannot be ascertained). At Dogue run the Plows and People were employed as yesterday. At French’s the same Ditchers went to this pl[ac]e this Morng.